Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-9, 12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0059787 (Whitaker et al.) in view of US 2019/0253255 (Mani et al.).
As to claims 1, 9 and 17, Whitaker teaches a device (140, fig 1), the device comprising processing circuitry (148, fig 1) coupled to storage (142, fig 1), the processing circuitry configured to: 
cause to send a first indication associated with a location of the device to a cloud server (186, fig 2) (see step 202, fig 2 and paragraph 31, request sent to server 186 may have pickup location specified in it); 
cause to send a second indication associated with a ranging information of an access point (AP) (230, fig 2), wherein the AP is connected to the cloud server (see steps 208 and 222, fig 2 paragraphs 32 and 34, mobile sends message in step 208 when in range of vehicle system 102 with access point 230 and sends message in step 222 when out of range); and 
identify an access token received from the cloud server (see step 210, fig 2 and paragraphs 32), 
wherein the access token is associated with providing anonymized AP location information to the AP, and wherein the access token is associated with accessing channel allocation from a channel access database (see paragraphs 19, 21 and 32, access token used to make requests in accordance with wireless protocols such as WiFi which allocate channels from a plurality of channels while in range of the vehicle access point 230 [~associated with providing anonymized AP location information to the AP]).

What is lacking from Whitaker is identify an access token received from the cloud server.
In analogous art, Mani teaches that a mobile (112, fig 1) may receive an access token from a cloud server (122, fig 1) upon arriving at a schedule location where the access token would be used for localized communication (see Mani, paragraph 102).
It would have been obvious to apply this teaching to Whitaker so as to reduce the burden on the local system by having the cloud server store and transmit access tokens.
As to claims 4, 12 and 20, Whitaker further teaches wherein the device gains access to a connectivity service based on the first indication and the second indication (see paragraphs 31 and 32, messages sent in steps 202 and 208 result in mobile being able to communicate within vehicle).
As to claims 7 and 15, Whitaker further teaches wherein the first indication and the second indication are sent to the cloud server over a connectivity service allocated by the AP to the device (see step 222, fig 2 and paragraph 34).
As to claims 8 and 16, Whitaker further teaches wherein the first indication and the second indication are sent to the cloud server over a cellular connectivity (see paragraph 23).
Claims 2, 3, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0059787 (Whitaker et al.) in view of US 2019/0253255 (Mani et al.) as applied to claims 1, 9 and 17, and further in view of US 2022/0312513 (Chitrakar et al.).
As to claims 2, 10 and 19, what is further lacking is wherein the anonymized AP location is used to gain access to an automated frequency coordination (AFC) channel allocation and an allowed transmission power.
In analogous art, Chitrakar teaches a wireless communication system using an access point that provides AFC as well as maximum transmission power parameters to mobile using said system (see Chitrakar, paragraphs 4 and 69-71).
It would have been obvious to apply this teaching to Whitaker so as to ensure optimal use of available bands and to ensure that communication stay limited to a range consistent with the wireless communication system.
As to claims 3, 11 and 20, Whitaker in view of Chitraker’s cited teachings teach wherein the AFC channel allocation and the allowed transmission power is based on the first indication and the second indication (Whitaker’s cited teaching teach the mobile gaining access to the vehicle access point via messages 202 and 208 in figure 2, in combination with Chitraker that access would include AFC and allowed/maximum transmission power).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0059787 (Whitaker et al.) in view of US 2019/0253255 (Mani et al.) as applied to claims 1, 9 and 17, and further in view of Well Known Prior Art (Official Notice).
As to claims 6 and 14, what is further lacking from Whitaker is wherein the first indication and the second indication are delivered over hypertext transfer protocol secure (HTTPS) protocol.
Examiner takes Official Notice that the use of HTTPS between a mobile and network server was well known in the arts at the time of the invention.
It would have been obvious to apply this teaching to Whitaker so as to ensure secure communications between the mobile and network server.
Allowable Subject Matter
Claims 5 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2021/0359856 (Shankar et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641